UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
Civil Action No. 3:20-cv-518

MARJORIE ACEVEDO,

Plaintiffs,

V.
AFFIDAVIT OF SERVICE

TEUPEN NORTH AMERICA, INC.

Defendants.

 

 

NOW COMES L. Michelle Gessner, being over the age of eighteen (18) years and first
being duly sworn, and deposes and states as follows:

That a copy of the Complaint [Doc 1] Summons in a Civil Action [Doc 2], and Initial
Case Assignment Packet in above-captioned matter, were deposited with the United States
Postal Service, registered certified mail, signature required, to Defendant Teupen North America,
Inc. (“Defendant’’) at the address of its registered agent on file with the North Carolina Secretary
of State. Said copies of the aforementioned pleadings were in fact received and signed for by
Defendant on September 23, 2020 as evidenced by the executed return receipt attached hereto as

Exhibit A.

(Remainder of Page Intentionally Left Blank)

Case 3:20-cv-00518-FDW-DSC Document3 Filed 09/29/20 Page 1of3
FURTHER, THE AFFIANT SAYETH NOT.

This the 29thday of September 2020.

2 .
Xueh hte, Maar
L. Michelle Gessner, NC State Bar No. 26590
GESSNERLAW, PLLC
Post Office Box 78161
Charlotte, North Carolina 28271
Telephone: (844) 437-7637; Fax: (980) 206-0286
E-Mail: michelle@megessnerlaw.com

 

Sworn and subscribed before me this the
29th day of September, 2020. |

NOTARY PUBLIC Gl tte

 

Syorh Cliygi
F  yOTAR, %
Laura Glinka ) ~S = Q?
29, PUBLIY acs
My Commission Expires: July 4, 2024 2% :

Case 3:20-cv-00518-FDW-DSC Document3 Filed 09/29/20 Page 2 of 3
 

EXHIBIT A

 

Ei Complete Items 1, 2, and 3.

& Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailpiece,
or on the front if space perrnits.

 
   

CI Agent
Cl Addressee

OS 9P:

A. at nati
B. Regeiyed by Ve
vara

 

 

 

1. 1 Atticie Addressed to:
Vex nA 7
tat lbti- don men , CA
“at 8 ee _ Ske 3000
Cheote MO Deel

CT

9590 9402 5514 9249 1173 96

D. Is delivery address different fibm item 1? [J Yes

If YES, enter delivery addreds below: CI No

 

 

 

 

2. Article Number (Transfer from service label)

70195 2280 OOOL 3495 7787

¥ PS Form 3811, July 2015 PSN 7530-02-000-9053

Case 3:20-cv-00518-FDW-DSC

 

Di Priority Mall Express®
C1 Registered Mail™
UO Registered Mail Restrictea

3. Service Type

Cl Aduit Signature

2 Adult Signature Restricted Delivery

DXGertiied Mail® Delivery
rifled Mall Restricted Delivery Pageturn Receipt for

0 Collect on Delivery lerchandise

C1 Collect on Delivery Restricted Delivery ( Signature Confirmation™
{7 Signature Confirmation

Restricted Delivery Restricted Delivery

Domestic Return Receipt

Document 3 Filed 09/29/20 Page 3 of 3
